Case 0:20-cv-61319-RKA Document 18 Entered on FLSD Docket 08/10/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-61319-CIV-ALTMAN/Hunt

  CARLOS ROBANNE LO,
  on behalf of himself and others similarly situated,

         Plaintiff,
  v.

  MANAGEMENT HEALTH SYSTEMS, LLC,

        Defendant.
  _________________________________________/

                                     ORDER OF DISMISSAL

         THIS MATTER comes before the Court on the Plaintiff’s Notice of Voluntary

  Dismissal (“Notice”) [ECF No. 17]. The Plaintiff seeks a voluntary dismissal of this action with

  prejudice pursuant to Federal Rule of Civil Procedure 41. As a result, the Notice is self-

  executing. Accordingly, the Court hereby

         ORDERS that the above-styled case be DISMISSED with prejudice. The case shall

  remain CLOSED. Any pending motions are DENIED as moot, and any scheduled hearings or

  deadlines are TERMINATED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of August 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
